Per Curiam:
John Ferguson, the testator, devised and bequeathed to his illegitimate son John Albert Ferguson, an estate amounting to $17,282.97. The only question is whether the estate so given is subject to collateral inheritance tax.' If this were all, there would be no doubt about it. But it appears from the statement of facts agreed upon that on February 18, 1871, an act of assembly was passed which enacted “that John Albert Ferguson, of the township of Independence, in the county of Beaver, be, *601and. he is hereby made, the heir at law of John Ferguson, to be capable of inheriting the estate and property of the said John Ferguson as fully, to all intents and purposes, as if he had been begotten in lawful wedlock:” See P. L. (1872) 1250. If it clearly appeared that the legislature by this act intended to legitimate John Albert Ferguson, we would have a new question before us. It has not yet been decided that an estate descending to a bastard, who has been legitimated by an act of assembly, is not subject to the collateral inheritance tax. Galbraith v. Commonwealth, 14 Pa. 258, and Commonwealth v. Stump, 53 Pa. 132, hold that, where the estate vests before the act of legitimation, it is liable to the tax. In both cases, however, it appears to have been assumed that, had the right of the commonwealth to the tax accrued after the act of legitimation, the estate would have been relieved. We are not called upon to decide this question for the reason that the act in question is one of adoption merely. There is not a word in the preamble or body of the act to indicate that the legislature intended to legitimate John Albert Ferguson. It is an act simply to “authorize John Ferguson to adopt John Albert Ferguson as his heir.” That a legacy given to an adopted child who stands in the place of an heir would be subject to this tax, is too plain for argument. The reason is that he is not a lineal descendant born in lawful wedlock. He has not the blood. We need not pursue this subject further, in view of the very careful opinion of the learned judge below.
Judgment affirmed.